     Case 3:19-cv-00576-MMD-WGC Document 24 Filed 08/31/20 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                * * *
6      JERMAINE JAMAICA CAMPBELL, SR.,                   Case No. 3:19-cv-00576-MMD-WGC
7                                       Petitioner,                   ORDER
8             v.
9      WARDEN RUSSELL, et al.,
10                                  Respondents.
11

12           In this habeas corpus action, after a 90-day extension of time (ECF No. 15), a 62-
13    day extension of time (ECF No. 18), and a 60-day extension of time (ECF No. 22),
14    Petitioner Jermaine Jamaica Campbell, Sr., represented by appointed counsel, was due
15    to file an amended petition for writ of habeas corpus by August 21, 2020.
16           On August 20, 2020, Petitioner filed a motion for extension of time (ECF No. 23)
17    requesting a further 31-day extension of time, to September 21, 2020, to file his amended
18    petition. Petitioner’s counsel states that the extension of time is necessary because of the
19    departure from the office of the Federal Public Defender of the attorney who was originally
20    handling this case, and because of his obligations in other cases. Respondents do not
21    oppose the motion for extension of time.
22           The Court finds that Campbell’s motion for extension of time is made in good faith
23    and not solely for the purpose of delay, and that there is good cause for the extension of
24    time requested.
25           It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 23)
26    is granted. Petitioner will have until and including September 21, 2020, to file his amended
27    habeas petition.
28    ///
     Case 3:19-cv-00576-MMD-WGC Document 24 Filed 08/31/20 Page 2 of 2



1           It is further ordered that, in all other respects, the schedule for further proceedings

2     set forth in the order entered October 21, 2019 (ECF No. 9) will remain in effect.

3

4           DATED THIS 31st day of August 2020.
5

6
                                                MIRANDA M. DU
7                                               CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   2
